Name: Commission Regulation (EC) No 1510/2001 of 24 July 2001 amending Regulation (EC) No 1047/2001 introducing a system of import licences and certificates of origin and establishing the method for managing tariff quotas for garlic imported from third countries
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R1510Commission Regulation (EC) No 1510/2001 of 24 July 2001 amending Regulation (EC) No 1047/2001 introducing a system of import licences and certificates of origin and establishing the method for managing tariff quotas for garlic imported from third countries Official Journal L 200 , 25/07/2001 P. 0021 - 0021Commission Regulation (EC) No 1510/2001of 24 July 2001amending Regulation (EC) No 1047/2001 introducing a system of import licences and certificates of origin and establishing the method for managing tariff quotas for garlic imported from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 31(2) thereof,Whereas:(1) Article 4(2) of Commission Regulation (EC) No 1047/2001(3) lays down the conditions under which applications for import licences for garlic may be lodged, and the maximum quantity that each application may cover.(2) In order to facilitate trade and to stabilise the market, the maximum quantity of each application from traditional importers lodged every quarter for imports of garlic from a specific origin should be fixed on the basis of the annual imports previously made by those importers from that same origin rather than on the basis of the maximum quantity available.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Article 4(2) of Regulation (EC) No 1047/2001 is replaced by the following: "2. For each of the three origins and for each of the quarters indicated in Annex I, an operator may not lodge more than four applications for A licences for the import of garlic and the applications must be at least five days apart. Furthermore:(a) each application from a traditional importer within the meaning of Article 6(3) may cover no more than the maximum level of his imports for that quarter in the preceding three calendar years;(b) each application from a new importer within the meaning of Article 6(4) may cover no more than 10 % of the quantity indicated in Annex I for that origin and that quarter.The applications for A licences shall be accompanied by information allowing the competent national authorities to verify to their satisfaction that the provisions of this paragraph have been complied with."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 145, 31.5.2001, p. 35.